Smith, Justice,
dissenting.
If the legislature did not intend that the twenty-five (25) cents paid for each report forwarded be paid to the clerk, then it could change the law in January 1986.1 firmly believe that when a statute is unclear or ambiguous in which the individual is pitted against the state, the statute should be construed in favor of the individual.
If the legislature means otherwise it can change the statute. Construction of a statute in favor of the state may place an insurmountable burden upon an individual in cases where the legislature intended *57the individual to prevail, since individuals rarely possess the know-how or power to effectuate legislation.
Decided October 2, 1985 —
Reconsideration denied October 22, 1985.
Marva Jones Brooks, Charles F. Barnwell, Michael L. Smith, for appellants.
Donald C. Turner, for appellees.
The language here is plain to me. It says, “[t]he department shall pay to the clerk of the court forwarding the report 25 cents for each report forwarded.” (Emphasis supplied.) If the legislature had intended for the twenty-five (25) cents to go to the court, it would have left out the words “the clerk of’ and it would have read, “shall pay to the court forwarding the report.”
Either the clerks have the money coming or they do not. If they never had a right to the money we cannot give them title to it now as it was never theirs to begin with, and the City of Atlanta cannot give it away.
I am authorized to state that Chief Justice Hill joins in this dissent.